Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12 and 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollick et al (US Pub App 2016/0355998).

Regarding claim 1, MOLLICK discloses a portable sand drying system comprising: 
a plurality of wheeled operational units including 
a feed hopper (102) 
a dryer (202); and 
a screen (106); 
wherein the wheeled operational units are supported by at least two wheels while operating (Fig.9).

Regarding claim 2, MOLLICK further discloses the plurality of wheeled operational units further includes a dryer dust collector positioned adjacent to the dryer (Para.49-50).

Regarding claim 3, MOLLICK further discloses the plurality of wheeled operational units further includes a dryer waste stacker to convey dust from the dryer dust collector to one of a waste pile and a screen infeed conveyor (Para.50).

Regarding claim 4, MOLLICK further discloses the dryer dust collector includes a stack and a knockout box and a baghouse, wherein the stack pivots from a horizontal traveling position to a vertical operating position (Para.49, 56-57).

Regarding claim 5, MOLLICK further discloses the plurality of wheeled operational units further includes a screen infeed conveyor (104) to convey dried sand from the dryer to the screen.

Regarding claim 6, MOLLICK further discloses the plurality of wheeled operational units further includes a screen waste conveyor to convey waste sand from the screen to a waste pile (Para.50).

Regarding claim 7, MOLLICK further discloses one or more silos to hold screened sand (within 202).

Regarding claim 8, MOLLICK further discloses the plurality of wheeled operational units further includes a silo in-feed conveyor to convey sand from the screen toward a silo feed lifter (208), which vertically raises the sand above the at least one silo (Para.70-71).

Regarding claim 9, MOLLICK further discloses the silo feed lifter is one of a silo infeed telestacker and silo infeed elevator (Para.71).

Regarding claim 12, MOLLICK further discloses wherein the one or more silos pivot from a horizontal traveling position to a vertical operating position (Fig.2).

Regarding claim 14, MOLLICK further discloses one or more of the plurality of wheeled operational units include an automatic height adjuster which, when activated, automatically elevates a portion of the wheeled operational unit from a traveling height to an operating height (Para.57).

Regarding claim 15, MOLLICK further discloses the plurality of wheeled operational units further includes a motor control center (MCC) to provide power and control signals to the various other wheeled operational units (Paras. 48, 68, 71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al (US Pub App 2016/0355998) in view of Welch (US Pub App 2020/0223346).

Regarding claim 10, MOLLICK does not further specifically disclose the plurality of wheeled operational units further includes a silo out-feed conveyor to convey sand from the at least one silo.
Welch teaches silos wherein an overflow—representing smaller and less dense particles—is pumped via sump pump 182 (182, Fig.1, Para.47). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mollick in view of Welch to have a silo out-feed conveyor in order to further filter undesirables.

Regarding claim 11, MOLLICK, as modified above, further discloses the plurality of wheeled operational units further includes a truck loadout conveyor to convey sand from the silo out-feed conveyor toward a truck (Para.56).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al (US Pub App 2016/0355998) in view of Young et al (US Pub App 2021/0153528).

Regarding claim 13, MOLLICK does not further specifically disclose there are four silos, and further comprising a silo feed splitter to split feed from the silo in-feed conveyor between the four silos.
Young teaches a system for sterilizing of bulk materials wherein 4 vessels (110) receive bulk material from an infeed valve (113) and infeed hopper (100) (Para.40, Fig.1) 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mollick in view of Young to have four silos and a silo feed splitter in order to increase production efficiency.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al (US Pub App 2016/0355998) in view of Renyer (US Pub App 2014/0263434).

Regarding claim 16, Mollick does not further specifically disclose non-MCC wheeled operational units contain pre-wired junction box, which the MCC would plug one or more cables directly into in order to provide one of power, control signals, and both power and control signals to the non- MCC wheeled operational units.
Renyer teaches a seed metering wheel assembly wherein operation of motor 64 is controlled by means of conventional wiring including electrical leads 126 and junction box 128 connected to a digital controller (Para.34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mollick in view of Renyer to include a pre-wired junction box in order to simplify the system for the user.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al (US Pub App 2016/0355998) in view of Ion (US Pub App 2019/0329994).

Regarding claim 17, MOLLICK does not further specifically disclose a plurality of wooden pads placed underneath the wheels. 
Ion teaches a wheel chock which may be triangular wooden or rubber blocks, aluminum triangular blocks, or mechanical chock devices (Para.6) for securing underneath wheels. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mollick in view of Ion to have wooden pads placed underneath the wheels in order to secure the vehicle against accident rolling when parked.

Allowable Subject Matter
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 18, 19, 20 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a portable sand drying system with a temperature/moisture sensor located between an exit on the dryer and an entrance on the screen and a two-way diverter located downstream from the temperature/moisture sensor and upstream from an entrance to the screen, the two-way diverter able to divert sand that measures a moisture/temperature over a set limit away from the screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shepherd, Macchio, Oren, Warren and Shinn further disclose elements of sand drying systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652